Case 2:20-cv-10949-LVP-MJH ECF No. 13 filed 04/17/20        PageID.633    Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JAMAAL CAMERON, et al

      Plaintiffs,
                                                    Case No. 20-10949
v.                                                  Honorable Linda V. Parker

MICHAEL BOUCHARD, et al

     Defendants.
________________________________/

     NOTICE TO APPEAR FOR TELEPHONIC STATUS CONFERENCE

      YOU ARE NOTIFIED TO APPEAR BY TELEPHONE ON

April 20, 2020 at 11:00 AM for Telephonic Status Conference. Counsel shall

call the Court’s toll-free conference line at 1-888-808-6929 and use Access

Code 8141695.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: April 17, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, April 17, 2020, by electronic and/or U.S.
First Class mail.

                                              s/ R. Loury
                                              Case Manager



                                          1
